Case 2:20-cv-00380-JRG Document 39-1 Filed 01/07/21 Page 1 of 1 PageID #: 1263


                                   01/07/2021, 09:00 AM
                                    2:20-cv-00380-JRG
             Ericsson, Inc., et al v. Samsung Electronics Co., Ltd., et al
                               Preliminary Injunction Hearin




                               PLEASE PRINT CLI
      ATTORNEY NAME                                     REPRESENTING

                   /ih A A
     xr' ro             «A                                V't   A ;,
                                                                  /



 ¦    ¦¦ ¦ ¦¦. V    -   Af-A                     - At'A ,

K/A- rii A A v iAln tAr
  h\>/r Y\r)Ksl



                                                     ¦ : - '¦ ¦       "¦ ¦¦



A ; 1      "''   tzf    f




                                                        S/.A -
